March 20, 2014 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Alpine Series Trust (the “Trust”) File Nos. (333-75786) and (811-10405) Ladies and Gentlemen: Pursuant to Rule 497(c) under the Securities Act of 1933, as amended, please find the XBRL-coded version of prospectus disclosure for the above-referenced Registrant as it pertains to its prospectus. The attached XBRL-coded prospectus disclosure is based on the disclosure found in the final form of Trust’s prospectus dated February 28, 2014 as filed on March 5, 2014 pursuant to Rule497(c). Sincerely, /s/ Matthew K. Breitman Matthew K. Breitman General Counsel Alpine Woods Capital Investors, LLC
